UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6410



ROBERT WILSON,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Marvin J. Garbis, District Judge. (CA-98-
3640-MJG)


Submitted:   October 21, 1999             Decided:   October 27, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Wilson, Appellant Pro Se. Lynne Ann Battaglia, United States
Attorney, Philip S. Jackson, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Wilson appeals the district court’s order denying re-

lief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we grant Wilson’s motion for leave to proceed

in forma pauperis and affirm on the reasoning of the district

court.   See Wilson v. United States, No. CA-98-3640-MJG (D. Md.

Mar. 5, 1999).   We grant the motion to submit attachments and dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                 2